
	

114 HR 6438 : To extend the waiver of limitations with respect to excluding from gross income amounts received by wrongfully incarcerated individuals.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		H. R. 6438
		IN THE SENATE OF THE UNITED STATES
		December 7, 2016ReceivedAN ACT
		To extend the waiver of limitations with respect to excluding from gross income amounts received by
			 wrongfully incarcerated individuals.
	
	
		1.Extension of waiver of limitations with respect to excluding from gross income amounts received by
			 wrongfully incarcerated individuals
 (a)In generalSection 304(d) of the Protecting Americans from Tax Hikes Act of 2015 is amended by striking 1-year and inserting 2-year. (b)Technical correctionSection 304(d) of such Act is amended by striking application of this Act and inserting application of this section.
 (c)Effective dateThe amendments made by this section shall take effect as if included in section 304 of the Protecting Americans from Tax Hikes Act of 2015.
			Passed the House of Representatives December 6, 2016.Karen L. Haas,Clerk
